UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            For Online Publication Only
----------------------------------------------------------------X
BILLY INGRAM,

                                Plaintiff,

                    -against-                                           MEMORANDUM AND ORDER
                                                                        17-CV-05556 (JMA)(SIL)
NASSAU HEALTH CARE CORPORATION,
                                                                                      FILED 
                                 Defendant.
                                                                                      CLERK 
----------------------------------------------------------------X
                                                                                          
APPEARANCES:                                                               3/25/2019 10:23 am
                                                                                          
                                                                              U.S. DISTRICT COURT 
Billy Ingram                                                             EASTERN DISTRICT OF NEW YORK 
        Pro se Plaintiff                                                      LONG ISLAND OFFICE 

Brian Joseph Clark
Benjamin E. Stockman
Venable LLP
1270 Avenue of the Americas, 24th floor
New York, NY 10020
        Attorneys for Defendant

AZRACK, United States District Judge:
          Plaintiff Billy Ingram (“plaintiff”), acting pro se, commenced this action on August 10,

2017 against his former employer Nassau Health Care Corporation (“NHCC” or “defendant”)

alleging claims for discrimination and retaliation. Specifically, construing plaintiff’s complaint

liberally, plaintiff’s claims include disability discrimination, retaliation and hostile work

environment under the Americans With Disabilities Act (“ADA”), 42 U.S.C. § 12101, the New

York State Human Rights Law (“NYSHRL”), N.Y. Exec. L. § 296, and the New York City Human

Rights Law (“NYCHRL”), N.Y.C. Admin. Code § 8-107; aiding and abetting discrimination under

the NYSHRL and NYCHRL; and negligent hiring, retention and supervision. (Compl., ECF No.

1-1.) Before the Court is defendant’s motion to dismiss the complaint pursuant to Rules 12(b)(1)




                                                                    1
 
and 12(b)(6) of the Federal Rules of Civil Procedure. For the reasons discussed below, the Court

grants defendant’s motion.

                                                               I. BACKGROUND
              The following facts are taken from plaintiff’s complaint and the record before the Court.

In deciding a motion to dismiss, the Court may take judicial notice of public records, including

state court filings. Blue Tree Hotels Inv. (Canada), Ltd. v. Starwood Hotels & Resorts Worldwide,

Inc., 369 F.3d 212, 217 (2d Cir. 2004). The Court also considers exhibits which are attached or

integral to the complaint. Sira v. Morton, 380 F.3d 57, 67 (2d Cir. 2004). Because plaintiff is

proceeding pro se, the Court considers plaintiff’s factual allegations in his opposition to

defendant’s motion, in addition to the allegations in the complaint. See, e.g., Walker v. Schult,

717 F.3d 119, 122 n.1 (2d Cir. 2013) (“A district court deciding a motion to dismiss may consider

factual allegations made by a pro se party in his papers opposing the motion.”).

              At all relevant times, plaintiff was a resident of Nassau County, New York. (Compl. ¶ 16.)

Plaintiff was employed as a public safety officer by NHCC, a provider of health care services

located in East Meadow, New York. (Id. ¶¶ 7, 17.) He was employed from approximately

September 3, 2004 to April 13, 2016, when he was terminated for misconduct. (Id. ¶¶ 6, 9; Pl.’s

Opp. Mem. to Defendant’s Mot. to Dismiss (Pl.’s Opp. Mem. at 2), ECF No. 32-3.)1 During

plaintiff’s employment at NHCC, he had a cardiac disorder but was able to complete the essential

functions of his position. (Compl. ¶¶ 19, 23.)

              While employed by NHCC, plaintiff was accused of not requesting training for his position,

job abandonment, and using profanity to a fellow employee. (Id. ¶ 20.) Plaintiff alleges that these




                                                            
1
 Because plaintiff’s opposition is not consecutively paginated, the Court refers to the electronic document filing
system (“ECF”) pagination.

                                                                     2
 
were false accusations that were improperly investigated. (Id. ¶¶ 20, 22.) Plaintiff alleges that

when he made defendant aware that this was not acceptable, he was fired. (Id. ¶ 22.)

          On March 19, 2015, Plaintiff filed a complaint with the New York State Division of

Human Rights (“NYSDHR”) charging defendant with an unlawful discriminatory practice relating

to employment because of disability; specifically, for not promoting plaintiff to a full-time public

safety officer. (Decl. Benjamin Stockman (“Stockman Decl.”), Ex. A, Sept. 17, 2015 NYSDHR

Order at 1, ECF No. 32-5.) The NYSDHR dismissed plaintiff’s claim on September 17, 2015,

finding that the defendant provided a nondiscriminatory reason for not promoting plaintiff to a

full-time public safety officer at Nassau University Medical Center. (Id.) Further, the NYSDHR

noted that the plaintiff was offered a full-time public safety officer position at A. Holly Patterson

Extended Care Facility in March 2015 but that he rejected that position. (Id.)

        On February 7, 2016, plaintiff was made a full-time public safety officer. (Pl.’s Opp. Mem.

at 1.) Plaintiff alleges that while working at the Holly Patterson Nursing Home, he was refused

training, harassed and even threatened. (Id.) Plaintiff claims that he was cursed out by Officer

Jamie Rojas during his shift. (Id.)     Allegedly, the same officer wrote a false report claiming

plaintiff had abandoned his post when he left to pick up a key to the smoking room. (Id.) Plaintiff

claims that he reported this incident to Bruce LaPlante, but that nothing was ever done about it.

(Id.)

        According to a violence incident report dated March 30, 2016, plaintiff had an altercation

with Gladys Smith, a supervising housekeeper who told him that he was not allowed to eat at his

post in the reception area of the nursing home. (Id. ¶¶ 1, 7.)     Plaintiff alleges that she falsely

accused him of yelling and cursing at her and calling her a “mother fucker,” when he actually told




                                                 3
 
her to “get out of [his] face [because she] was harassing” him. (Id.) Plaintiff claims that he was

not given a warning but was terminated following this “falsified” report.2 (Id. at 1.)

              Plaintiff claims that his April 13, 2016 termination was in retaliation for filing his 2015

claim with the NYSDHR. (Compl. ¶¶ 37, 41, 45, 57, 60.) He also alleges that defendant failed to

properly investigate his claims of harassment, a hostile work environment and discrimination on

the basis of his disability, and that after he made defendant aware that this was unacceptable, he

was terminated. (Id. ¶¶ 10, 11, 18, 22.) The complaint also alleges that:

              [p]laintiff provided [d]efendants a doctor’s note restricting job duties as light duty
              as needed. Plaintiff made multiple requests to [d]efendants to accommodate
              [p]laintiff in compliance with doctor’s orders. Defendants failed to provide such
              and verbally harassed [p]laintiff as a result.

(Compl. ¶ 52.)   Finally, plaintiff alleges that on August 15, 2016, at an administrative hearing, an

Administrative Law Judge (“ALJ”) found that he was not terminated for misconduct. (Id. ¶¶ 22,

26.) As a result of these claims, plaintiff seeks reinstatement to his full-time position and five

million dollars in damages.

A. Procedural History

              Plaintiff, initially represented by Counsel, filed a complaint in New York State Supreme

Court, Nassau County on August 10, 2017 which was removed to this Court on September 21,

2017. (ECF No. 1-2.) On September 28, 2017, defendant filed a motion to dismiss for lack of

subject matter jurisdiction and for failure to state a claim. (Def.’s Mot. to Dismiss, ECF No. 32-

1.) Plaintiff, now proceeding pro se, filed a handwritten opposition to defendant’s motion on April




                                                            
2
  Subsequent to the filing of defendant’s reply memorandum, on June 20, 2018, plaintiff filed a one-page handwritten
letter informing the Court that an administrator of Human Resources at NHCC was removed for falsifying paperwork.
(ECF No. 33.) Plaintiff’s letter states that plaintiff was never written up, warned, or disciplined and that the allegations
against him are “falsified.” (Id.) It also states that “I believe I have been discriminated against because of my pre-
existing heart condition.”

                                                               4
 
16, 2018 (Pl.’s Opp. Mem.) to which defendant replied on May 23, 2018. (Def.’s Reply Mem.,

ECF No. 32-4.)

                                        II. DISCUSSION

A. Standard of Review

       The court is mindful that when considering a motion to dismiss a pro se complaint, the

court must construe the complaint liberally and interpret the complaint “to raise the strongest

arguments they suggest.” Triestman v. Federal Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006). However, a pro se plaintiff must still plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Harris

v. Mills, 572 F.3d 66, 72 (2d Cir. 2009).

       1. Fed. R. Civ. P. 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) requires the dismissal of a claim when there is a

“lack of subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). A case is properly dismissed for

lack of subject matter jurisdiction pursuant to Rule 12(b)(1) “when the district court lacks the

statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113

(2d Cir. 2000); see Fed. R. Civ. P. 12(b)(1). In reviewing a motion to dismiss under this Rule, the

Court accepts all factual allegations in the complaint as true. Shipping Fin. Servs. Corp. v. Drakos,

140 F.3d 129, 131 (2d Cir. 1998). However, the Court should not draw inferences favorable to the

party asserting jurisdiction. Id. In resolving a jurisdictional issue, the Court may consider

affidavits and other materials beyond the pleadings, but may not rely on mere conclusions or

hearsay statements contained therein. J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d

Cir. 2004); see also All. For Envtl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 89, n.




                                                 5
 
8 (2d Cir. 2006) (“The presentation of affidavits on a motion under Rule 12(b)(1) . . . does not

convert the motion into a motion for summary judgment under Rule 56.”).

       2. Fed. R. Civ. P. 12(b)(6)

       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must allege sufficient facts “to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. A claim is facially plausible only “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

556). Mere labels and legal conclusions will not suffice. Twombly, 550 U.S. at 555. In reviewing

a motion to dismiss, the Court must accept the factual allegations set forth in the complaint as true

and draw all reasonable inferences in favor of the plaintiff. Cleveland v. Caplaw Enters., 448 F.3d

518, 521 (2d Cir. 2006).

       3. Standard for Employment Discrimination

       In addition to the pleading standards discussed above, a court deciding a motion to dismiss

an employment discrimination claim must consider the prima facie elements of plaintiff’s claim in

the context of the burden-shifting framework established by the Supreme Court in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). Thomson v.

Odyssey House, No. 14-CV-3857, 2015 WL 5561209, at *5 (E.D.N.Y. Sept. 21, 2015) (citing

Littlejohn v. City of New York, 795 F.3d 297, 307-08 (2d Cir. 2015)). Under that framework, a

plaintiff must first establish a prima face case of discrimination. Id. (citations omitted). However,

“[t]o survive a motion to dismiss, the plaintiff does not need to prove discrimination, or even allege

facts establishing every element of the McDonnell Douglas prima facie case, but the facts alleged

must give ‘plausible support to the reduced requirements’ of the prima facie case.” Id. (quoting



                                                  6
 
Littlejohn, 795 F.3d at 311); see also Dawson v. New York City Transit Auth., 624 Fed. App’x

763, 767 (2d Cir. 2015) (“We apply [the Littlejohn] standard in reviewing the district court's

dismissal of [p]laintiff's ADA complaint.”). Thus, while a plaintiff need not allege specific facts

establishing all the elements of a prima facie case under McDonnell Douglas, these elements can

still “provide an outline of what is necessary to render [a plaintiff’s employment discrimination]

claims for relief plausible.” Kelly v. N.Y. State Office of Mental Health, 200 F. Supp. 3d 378, 389

(E.D.N.Y. Aug. 9, 2016) (quoting Pahuja v. Am. Univ. of Antigua, No. 11-CV-4607, 2012 WL

6592116, at *9 (S.D.N.Y. Dec. 18, 2012)).

B. Disability Discrimination3
              Plaintiff’s claims of disability discrimination under the ADA and the NYSHRL are

examined under the same standards. See Hunt-Watts v. Nassau Health Care Corp., 43 F. Supp. 3d

119, 165-36 (E.D.N.Y. 2014) (citing Graves v. Finch Pruyn & Co., Inc., 457 F.3d 181, 184 n. 3

(2d Cir. 2006) (finding that a NYSHRL disability discrimination claim “is governed by the same

legal standards as govern federal ADA claims” and dismissing the NYSHRL claim “on the same




                                                            
3
  Defendant contends that the complaint fails to set forth any allegations that plaintiff has complied with the
administrative prerequisites to filing suit under the ADA. (Def.’s Mot. to Dismiss at 8.) The Court recognizes that a
federal employment discrimination claim is time-barred unless the plaintiff first files an EEOC charge within 180 days
of the alleged discrimination, or within 300 days if the plaintiff had already filed a charge with the state or local
employment agency. 42 U.S.C. § 2000e–5(e)(1). After the complainant has been issued a “right to sue” letter, the
complainant must file his or her action in federal court within 90 days of receipt of the letter. 42 U.S.C. § 2000e-
5(f)(1). Though plaintiff fails to allege that he has complied with these procedural requirements, he is “not required
to demonstrate at the pleading stage that his claims were administratively exhausted.” DiPetto v. U.S. Postal Serv.,
383 Fed. App’x. 102, 104 (2d Cir.2010) (summary order) (citing Jones v. Bock, 549 U.S. 199, 216, 127 S.Ct. 910,
166 L.Ed.2d 798 (2007)). Accordingly, the Court will not dismiss plaintiff’s ADA claim based on failure to exhaust
administrative remedies. However, as plaintiff’s ADA claim is being dismissed on substantive grounds and he is
granted leave to amend (as discussed infra), he may well wish to attach his EEOC claim in full to his amended
complaint in the interest of completeness. In the event plaintiff fails to do so, at that time, defendant may seek to raise
this issue in a motion for partial summary judgement.


                                                               7
 
basis as [the plaintiff']s ADA claim”).4 Under the ADA, employers may not “discriminate against

a qualified individual on the basis of disability” in making employment decisions. 42 U.S.C. §

12112. To make out a prima facie case of disability discrimination, a plaintiff must show that (1)

the employer is subject to the ADA; (2) the plaintiff was a person with a disability within the

meaning of the ADA; (3) the plaintiff was otherwise qualified to perform the essential functions

of her job, with or without reasonable accommodation; and (4) the plaintiff suffered an adverse

employment action because of her disability. McMillan v. City of New York, 711 F.3d 120, 125

(2d Cir. 2013); Thomson, 2015 WL 5561209, at *16. As discussed above, while a plaintiff is not

required to make out a prima facie case in order to survive a motion to dismiss, he must establish

a claim that has “[f]actual allegations [that] raise a right of relief above the speculative level.”

Krasner v. HSH Nordbank AG, 680 F. Supp. 2d 502, 512 (S.D.N.Y. 2010) (quoting Twombly,

550 U.S. at 555).

       Defendant contends that plaintiff’s complaint is deficient in that it fails to allege that plaintiff

suffered from a “disability” as defined by the ADA; or that he was terminated as a result of any

such “disability.” (Def.’s Mot. to Dismiss at 1.) Plaintiff does not respond to either argument.

(See Pl.’s Opp. Mem. at 4-6.) The Court addresses each contention below.

              1. Disability

       First, the Court addresses defendant’s argument that the plaintiff does not suffer from a

“disability” as defined by the ADA. The ADA provides that “[t]he term ‘disability’ means, with

respect to an individual (A) a physical or mental impairment that substantially limits one or more


                                                            
4
  Aside from the broader scope of the term “disability” under the NYSHRL, a plaintiff’s state law discrimination
claim is governed by the same legal standards as federal ADA claims. See Hong Yin v. N. Shore LIJ Health Sys.,
20 F. Supp. 3d 359, 376 (E.D.N.Y. 2014) (“For the most part, the ADA and the NYSHRL are construed similarly,
and the clear legislative purpose in drafting the NYSHRL was to enact a definition of disability coextensive with
comparable federal statutes.”) (internal quotation omitted).
 

                                                               8
 
of the major life activities of such individual; (B) a record of such an impairment; or (C) being

regarded as having such an impairment.” 42 U.S.C. § 12102(1). If an individual meets any one

of these three criteria, he or she is considered an individual with a disability under the ADA.

Schaefer v. State Ins. Fund, 207 F.3d 139, 142 (2d Cir. 2000). The ADA defines “major life

activities” to include, but are not limited to, “caring for oneself, performing manual tasks, seeing,

hearing, eating, sleeping, walking, standing, lifting, bending, speaking, breathing, learning,

reading, concentrating, thinking, communicating, and working.” 42 U.S.C. § 12102(2)(A).

    Under the EEOC's regulations, the term “substantially limits” is construed broadly, and is not

meant to be a demanding standard. Stinnett v. Delta Air Lines, Inc., 278 F. Supp. 3d 599, 613

(E.D.N.Y. 2017) (citing Parada v. Banco Indus. De Venezuela, C.A., 753 F.3d 62, 69 n. 3 (2d Cir.

2014).  “Plaintiff must still, however, comply with Fed. R. Civ. P. 8 by pleading sufficient facts to

‘raise a right to relief above the speculative level’ and ‘nudge . . . claims across the line from

conceivable to plausible.’”     Kelly, 200 F. Supp. 3d at 378 (finding conclusory allegations

insufficient to adequately allege a substantial limitation); Ivankovskaya v. Metropolitan Transp.

Auth. Bus Co., 15-CV-5727, 2017 WL 3328166, at *4 (E.D.N.Y. Aug, 3, 2017) (dismissing ADA

claim where plaintiff alleged that her disc herniation impacted her ability to sit, stand, and walk

but failed to put forth any factual support to demonstrate that her alleged disability substantially

limited her ability to perform these activities.)

       Here, plaintiff fails to allege that he is disabled. Plaintiff’s complaint makes a single

allegation vaguely referencing his “cardiac disorder,” (Compl. ¶ 19), but does not include any

allegations from which the Court could glean which, if any, major life activity is substantially

limited by his “cardiac disorder.” Absent any such allegations, a claim under the ADA cannot

persist and must be dismissed. See Dechberry v. N.Y.C. Fire Dep’t, 124 F. Supp. 3d 131, 151



                                                    9
 
(E.D.N.Y. 2015) (“[P]laintiff does not allege any facts for the court to determine whether she is

disabled within the meaning of the ADA. Although plaintiff arguably identifies her alleged

disability . . . she does not explain what ‘major life activity’ is ‘substantially limited.’ ”). “Without

any factual specificity as to the alleged disability claimed and the major life activities affected, the

Complaint fails to plead that plaintiff was disabled.” Id. at 151 (citing Broderick v. Research

Found. of State Univ. of New York, No. 10-CV-3612, 2010 WL 3173832, at *2 (E.D.N.Y. Aug.

11, 2010) (dismissing ADA claim where “notwithstanding the Act’s new liberal pleading

standards”, plaintiff’s conclusory alleged that she was “disabled” due to an unspecified injury to

her hip and lower back and failed to explain what “major life activity” it “substantially limited.”)

        Additionally, plaintiff’s complaint, which was drafted by an attorney, does not allege that

he has a record of a disability or that he was regarded as having a disability within the meaning of

the ADA. Moreover, the factual allegations in the complaint do not plausibly allege that plaintiff

had a record of disability or that he was regarded as disabled. To the extent plaintiff relies on the

fact that he filed a disability discrimination complaint with the NYSDHR in 2015, the dismissal

of that claim does not support the existence of a disability. The NYSDHR’s Order provides that:

        according to the Complainant, he was allowed to take off of work for his disability
        in February 2014 and return to work in March 2014. He asserted that he returned
        to work without restrictions and he did not request any accommodations for his
        alleged disability. The Complainant did not allege that the Respondent made any
        comments or remarks regarding his alleged disability.

(Stockman Decl., Ex. A, at 2.) The fact that plaintiff returned to work so quickly—within one

month—without claim of limitation undermines his disability claim; “short term, temporary

restrictions are not substantially limiting and do not render a person disabled within the meaning

of the ADA.” Verdi v. Potter, 08-CV-2687, 2010 WL 502959, at *5 (E.D.N.Y. Feb. 9, 2010)

(internal quotation marks omitted); Emmons v. City Univ. of New York, 715 F. Supp. 2d 394,



                                                   10
 
409-10 (E.D.N.Y. 2010) (dismissing ADA claim because plaintiff failed to allege substantial

limitation, was cleared to return to work within two months, and did not set forth facts showing

that defendants regarded her as disabled). As a result, plaintiff has not sufficiently alleged that he

was disabled or regarded as having a disability under the ADA.5

       2. Causation

              Plaintiff’s ADA claim fails for the additional reason that he has not alleged causation as

required under the ADA. To state a claim for discrimination under the ADA, a plaintiff must

allege facts which plausibly suggest that he suffered an adverse employment action because of his

disability. Giambattista v. Am. Airlines, Inc., 584 Fed. App’x 23, 25 (2d Cir. 2014) (summary

order). To defeat a motion to dismiss, a plaintiff need only allege facts that “give plausible support

to a minimal inference of discriminatory motivation.” Vega v. Hempstead Union Free Sch. Dist.,

801 F.3d 72, 84 (2d Cir. 2015) (Title VII); Dooley v. JetBlue Airways Corp., 636 Fed. App’x 16,

22 (2d Cir. 2015) (summary order) (applying Vega to ADA discrimination claims). However,

where the complaint fails to raise disability discrimination allegations “above the speculative

level,” as is the case here, dismissal is appropriate. Perry v. NYSARC, Inc., 424 Fed. App’x 23,

26 (2d Cir. 2011).

              In the instant case, plaintiff fails to allege any facts supporting a causal connection between

his alleged disability and any adverse acts by defendant, including plaintiff’s termination. Without

alleging any details, plaintiff’s complaint merely states that “[p]laintiff provided [d]efendants a

doctor’s note restricting job duties as light duty as needed. Plaintiff made multiple requests to

[d]efendants to accommodate [p]laintiff in compliance with doctor’s orders. Defendants failed to

provide such and verbally harassed [p]laintiff as a result.” (Compl. ¶ 52.) Wholly missing from

                                                            
5
 Because the Court is dismissing all of plaintiff’s claims on other grounds, it is unnecessary to reach the question of
whether plaintiff has plausibly alleged, under the NYSHRL, that he suffers from a disability, as defined by that statute.

                                                               11
 
plaintiff’s complaint is any explanation of plaintiff’s condition requiring an accommodation, when

and to whom the doctor’s note was given in plaintiff’s twelve years of employment with defendant,

how plaintiff was to be accommodated, and how defendant failed to accommodate him. Such

vague and speculative allegations fail to give rise to an inference of “discriminatory motivation.”

See, e.g., Perry, 424 Fed. App’x at 25 (citing Twombly plausibility standard and dismissing ADA

claims partly on grounds that the “facts alleged in [plaintiff’s] complaint provide no direct

evidence of [disability] discrimination” or suggestion of a discriminatory motive); Jackson v.

Elmhurst Hosp. Ctr., No. 10–CV–5248, 2012 WL 868965, at *6 (E.D.N.Y. Mar. 14, 2012)

(“Where, as here, plaintiff has not pled any connection between a disability and an adverse

employment action, dismissal is appropriate.”); Smith v. Reg’l Plan Ass’n, Inc., 10-Civ-5857,

2011 WL 4801522, at *6 (S.D.N.Y. Oct. 7, 2011) (dismissing ADA claim in part because there

was no allegation that any adverse action was “because of [plaintiff’s] disability”).

              More importantly, plaintiff’s opposition papers demonstrate the wholly non-discriminatory

explanation for his termination – a “false report” was made claiming that plaintiff abandoned his

post while working, he was written up for using obscene language in an altercation with a fellow

employee, and, admittedly, he was “fired for misconduct.” (Pl’s Opp. Mem. at 1-2.)6 See, e.g.,

Jackson, 2012 WL 868965, at *7 (“[P]laintiff cannot overcome the facts averred in her own

complaint that provide a wholly non-discriminatory explanation for the warning she received.”)

Thus, as none of plaintiff’s allegations have anything to with his “cardiac disorder”, plaintiff fails

to plead the causation element of an ADA claim.



                                                            
6
  Plaintiff contends that he was falsely accused and exonerated by an administrative judge. (Pl.’s Opp. Mem. at 1.)
In support of this contention, plaintiff attaches to his opposition papers a portion of what appears to be the findings of
fact by an ALJ from an unemployment benefits hearing, (id. at 4), and thus, has no bearing on whether plaintiff was
terminated because of his alleged disability.


                                                               12
 
              As plaintiff fails to allege both a disability and causation, defendant’s motion is granted,

and plaintiff’s discrimination claims under the ADA and the NYSHRL are dismissed.7

C. Retaliation Claims
              Even where a plaintiff fails to prove that there was a violation of the ADA, he may be able

to establish that the defendant retaliated against him for engaging in protected conduct. See

Weissman v. Dawn Joy Fashions, Inc., 214 F.3d 224, 234 (2d Cir. 2000). Retaliation claims under

the ADA and the NYSHRL are governed by the same legal standards. Id. (noting that the

NYSHRL anti-retaliation provision is “substantially similar” to the ADA’s provision.”). The ADA

prohibits discrimination “against any individual because such individual has opposed any act or

practice made unlawful by this chapter or because such individual made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing under this

chapter.” 42 U.S.C. § 12203. To establish a prima facie case of retaliation, a plaintiff must show

that: “(i) a plaintiff was engaged in protected activity; (ii) the alleged retaliator knew that plaintiff

was involved in protected activity; (iii) an adverse decision or course of action was taken against

plaintiff; and (iv) a causal connection exists between the protected activity and the adverse action.

Weixel v. Bd. of Educ. of the City of New York, 287 F.3d 138, 148 (2d Cir. 2002) (citation

omitted). As with a discrimination claim, the “allegations in the complaint need only give




                                                            
7
 The complaint—which, again, was drafted by an attorney—never specifically alleges a failure to accommodate claim
under the ADA. In any event, the complaint’s passing references to a failure to accommodate claim fail to state a
plausible claim under either the ADA or the NYSHRL. (See Compl. ¶¶ 19, 52.) Plaintiff has not alleged sufficient
facts to plausibly suggest that defendant failed to provide a reasonable accommodation. “In order to plead a plausible
claim of a disability discrimination based on a failure to accommodate, a plaintiff must allege facts showing that (1)
the employer is subject to the ADA, (2) she is disabled within the meaning of the ADA, (3) she could perform the
essential functions of the job with or without reasonable accommodation, and (4) the employer had notice of the
disability and failed to provide such accommodation.” Yin, 20 F. Supp. 3d at 376 (citation omitted). Plaintiff’s
conclusory allegations concerning requested accommodations, (see Compl. ¶¶ 19, 52), fail to state a plausible claim
under this standard.


                                                               13
 
plausible support to the reduced prima facie requirements[.]” Littlejohn, 795 F.3d at 316 (internal

citation and quotation marks omitted).

       Plaintiff appears to allege that his March 2015 filing of a complaint with the NYSDHR for

being passed over for a promotion to a full-time security officer was a protected activity forming

the basis for his retaliation claim. (Pl.’s Opp. Mem. at 1-2.) Complaints, whether formal or

informal, are considered protected activity in retaliation claims. See Treglia v. Town of Manlius,

313 F.3d 713, 720 (2d Cir. 2002); Sumner v. U.S. Postal Serv., 899 F.2d 203, 208-09 (2d Cir.

1990) (Protected activities include “the filing of formal charges of discrimination, . . . as well [as]

informal protests of discriminatory employment practices.”). However, defendant contends that

plaintiff’s conclusory allegations of causation fail to satisfy the pleading standards for a retaliation

claim. (Def.’s Reply Mem. at 3-5.) The Court agrees.

       It is an “unsettled question of law in this Circuit” whether a plaintiff alleging an ADA

retaliation claim must show that the retaliation was a “but-for” cause of the termination or merely

a “motivating factor.” Eisner v. Cardozo, 684 Fed. App’x 29, 30 (2d Cir. 2017). Under either

standard, plaintiff fails to establish a prima facie case of retaliation because he alleges no facts to

support a causal connection between defendant’s alleged harassment, threats and termination of

plaintiff, and his 2015 complaint. See Jackson, 2012 WL 868965, at *8-9 (finding no plausible

retaliation claim where plaintiff made only “vague and undated conclusory allegations” connecting

her alleged protected activity with adverse employment actions); Perry, 424 Fed. App’x at 26

(upholding dismissal where plaintiff’s complaint failed to raise allegations of retaliation “above

the speculative level”). Plaintiff offers only speculative conclusory allegations that he was

threatened, harassed, refused training, and ultimately, terminated because of his NYSDHR

Complaint. (Pl.’s Opp. Mem. at 1 (“[t]his is all retaliation for me going to the Department of



                                                  14
 
Human Rights on March 2015.”)). “Simply pleading that an adverse employment action occurred

later in time than plaintiff's protected activity is insufficient to survive a motion to dismiss.”

Dechberry, 124 F. Supp. 3d at 154 (dismissing retaliation claim against employer based on

conclusory allegations that the denial of plaintiff’s benefits and insurance was retaliatory due to

her complaints to the EEOC) (citing Edwards v. Elmhurst Hosp. Ctr., No. 11–CV–5348, 2013 WL

839554, at *6 (E.D.N.Y. Feb. 4, 2013) report and recommendation adopted, 2013 WL 831162

(E.D.N.Y. Mar. 6, 2013) (dismissing retaliation claim where plaintiff “fail[ed] to include any

allegations whatsoever to infer a causal nexus between his complaints of discrimination and the

alleged adverse action”).

       Further, any temporal connection between plaintiff’s termination and the filing of his

NYSDHR complaint is too attenuated to establish causation. Though causation may also be

established by showing a “close temporal relationship” between the employer's adverse actions

and the protected activity, Treglia, 313 F.3d at 720, that temporal proximity must be very close.

See Riddle v. Citigroup, 640 Fed. App’x 77, 79 (2d Cir. 2016) (a “gap of some sixteen months is

too long to support a retaliation claim based solely on temporal connection”); Vega, 801 F.3d at

90 (retaliatory purpose can be shown indirectly by timing of protected activity if activity was

“followed closely in time by adverse employment action”)). Here, plaintiff’s termination is

temporally too remote from the filing of his NYSDHR complaint to support a retaliation claim.

Plaintiff filed his complaint with the NYSDHR in March 2015, (Stockman Decl., Ex. A); he was

not terminated until April 2016—one year after filing his complaint. (Compl. ¶ 9.) Moreover,

subsequent to plaintiff’s 2015 NYSDHR complaint, on February 7, 2016, plaintiff was made a

full-time public safety officer, further undermining any claim of retaliation based on timing. (Pl.’s

Opp. Mem. at 1.) Thus, plaintiff cannot allege a temporal proximity between his termination and



                                                 15
 
the filing of his NYSDHR complaint. Accordingly, because plaintiff alleges no facts to suggest a

plausible causal nexus between the protected activity and the alleged adverse employment actions,

plaintiff’s retaliation claims are dismissed for failure to state a claim upon which relief may be

granted.

D. Hostile Work Environment Claim
       It appears from plaintiff’s complaint that he also alleges a claim for discriminatory

harassment based upon a hostile work environment under the ADA and the NYSHRL. (Compl.

¶¶ 28, 31, 34.) Though a hostile work environment claim is cognizable under the ADA, Fox v.

Costco Wholesale Corp., CV-17-0936, 2019 WL 1050643, at *1 (2d Cir. March 6, 2019), this

claim suffers the same futility as plaintiff’s other discrimination claims.

       In order to state a hostile work environment claim under the ADA, a plaintiff “must plead

facts that would tend to show that the complained of conduct: (1) is objectively severe or

pervasive—that is, . . . creates an environment that a reasonable person would find hostile or

abusive; (2) creates an environment that the plaintiff subjectively perceives as hostile or abusive;

and (3) creates such an environment because of the plaintiff's [disability].” Patane v. Clark, 508

F.3d 106, 113 (2d Cir. 2007) (internal citations and quotations omitted). Courts look to the totality

of the circumstances to determine whether conduct is sufficiently severe or pervasive to alter the

plaintiff's working conditions. Aulicino v. N.Y.C. Dep't of Homeless Servs., 580 F.3d 73, 82-83

(2d Cir. 2009). To survive dismissal under Federal Rule 12(b)(6), a plaintiff must “plead facts

sufficient to support the conclusion that [he or] she was faced with harassment . . . of such quality

or quantity that a reasonable employee would find the conditions of her employment altered for

the worse.” Id. (internal citations and quotations omitted).

       Plaintiff's sole allegation is that he was generally “the subject of a hostile work

environment” and “unlawful harassment by [d]efendant on an ongoing basis, including but not

                                                 16
 
limited to, false accusations of misconduct, [and] failure to investigat[e] such false accusations,”

(Compl. ¶ 18), is too vague and conclusory to support such a claim. See Argeropoulos v. Exide

Techs., 2009 WL 2132443, at *6 (E.D.N.Y. Jul. 8, 2009) (“[T]he Court need not accept as true

Plaintiff's conclusory and entirely non-specific allegation . . .    Rather, [p]laintiff must plead

sufficient ‘factual content’ to allow the Court to draw a ‘reasonable inference’ that [he] suffered

from a hostile work environment.”) (quoting Iqbal, 129 S. Ct. at 1949) (Title VII claim). Plaintiff

does not describe defendant’s conduct, including the level of severity, pervasiveness, or frequency

of the alleged harassment. Nor does plaintiff allege that the harassment was because of his alleged

disability. Thus, as with plaintiff’s discrimination and retaliation claims, he fails to plead sufficient

facts to support a hostile work environment claim under the ADA. Further, since NYSHRL hostile

work environment claims are governed by the same standard as federal claims, plaintiff's state law

claim also fails. Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 609 (2d Cir. 2006).

Accordingly, plaintiff’s hostile work environment claims are dismissed.

E. NYCHRL Claims

        Plaintiff alleges disability discrimination, retaliation, hostile work environment, and aiding

and abetting claims against defendant under the NYCHRL. However, it is well-established that in

order “[t]o state a claim under the NYCHRL, the [p]laintiff must allege that the [d]efendant

discriminated against [him] within the boundaries of New York City.” Robles v. Cox & Co., 841

F. Supp. 2d 615, 623 (E.D.N.Y. 2012) (internal quotation marks and citations omitted); see also

Fried v. LVI Servs., Inc., No. 10 CIV. 9308, 2011 WL 4633985, at *12 (S.D.N.Y. Oct. 4, 2011)

aff'd, 500 F. App’x 39 (2d Cir. 2012) (“The NYCHRL expressly limits the applicability of its

protections to acts that occur within the boundaries of New York City.”) (citing N.Y.C. Admin.

Code § 2–201).



                                                   17
 
              Plaintiff is a Nassau County resident, who worked for NHCC in Nassau County. (Compl.

¶¶ 3, 7, 16.) Nowhere in the complaint does plaintiff allege any facts suggesting that the alleged

conduct took place in New York City. Therefore, the Court lacks subject matter jurisdiction over

plaintiff’s NYCHRL claims. Accordingly, defendant’s motion to dismiss those claims is granted.

F. State Law Claims8
              1. Aiding and Abetting
              Plaintiff asserts a claim against defendant for “aiding and abetting” discrimination under

the NYSHRL. (Compl. ¶¶ 63-66.) Section 296(6) of the NYSHRL provides that it is an unlawful

discriminatory practice “for any person to aid, abet, incite, compel or coerce the doing of any of

the acts forbidden under [the NYSHRL], or attempt to do so.” N.Y. Exec. Law § 296(6). “[T]he

predicate for imposing liability based on an aiding and abetting theory under the NYSHRL is the

employer/principal's liability for discrimination under the statute.” Lee v. Winthrop Univ. Hosp.,

No. 13-CV-5003, 2015 WL 7161955, at *19 (E.D.N.Y. Nov. 13, 2015) (citing Daniels v. Wesley

Gardens Corp., No. 10–CV–6336T, 2011 WL 1598962, at *3 (W.D.N.Y. Apr. 27, 2011)). Because

the Court finds that plaintiff has failed to state a viable disability discrimination or retaliation claim,

plaintiff’s aiding and abetting claim also must fail. Id. at 20 (citing Ying v. City Univ. of New

York, No. 10-CV-4990, 2011 WL 6337666, at *2 (E.D.N.Y. Dec. 19, 2011) (“[B]ecause the

plaintiff does not state a viable claim for sex discrimination, her claim for aiding and abetting sex

discrimination fails as well.”)). Accordingly, plaintiff’s aiding and abetting claim under the

NYSHRL is dismissed.




                                                            
8
 To the extent plaintiff attempts to raise additional state law claims in the letter he filed on October 26, 2018, five
months after defendant submitted its reply, this Court declines to exercise supplemental jurisdiction over those
claims as all of plaintiff’s federal claims are being dismissed. See 28 U.S.C. § 1367(c)(3).


                                                               18
 
       2. Negligent Hiring, Retention, and Supervision
       “It is well settled within the Second Circuit that ‘common law negligence claims are barred

by the New York[ ] Workers' Compensation Law.’ ” Corrado v. New York Unified Court Sys.,

163 F. Supp. 3d 1, 26 (E.D.N.Y. 2016) (quoting D’Annunzio v. Ayken, Inc., 25 F. Supp. 3d 281,

294 (E.D.N.Y. 2014)). The New York Workers’ Compensation Law provides that, “[t]he right to

compensation or benefits under this chapter, shall be the exclusive remedy to an employee . . .

when such employee is injured or killed by the negligence or wrong of another in the same

employ.” N.Y. Workers' Comp. Law § 29(6) (McKinney 2011); see also Ferris v. Delta Air Lines,

Inc., 277 F.3d 128, 138 (2d Cir. 2001) (citations omitted) (barring negligent supervision and

retention claims arising out of sexual assault by co-worker); Torres v. Pisano, 116 F.3d 625, 640

(2d Cir. 1997) (barring negligent supervision claim based on harassment by co-worker).

Accordingly, because plaintiff’s negligent supervision claim clearly is preempted by the New York

Workers' Compensation Law, it is hereby dismissed.

G. Leave to Amend
       “Where dismissal is based on a pro se plaintiff's failure to comply with pleading

conventions, a district court ‘should not dismiss without granting leave to amend at least once

when a liberal reading of the complaint gives any indication that a valid claim might be stated.’ ”

Shelton v. Trs. of Columbia Univ., 236 Fed. App’x 648, 649 (2d Cir. 2007) (summary order)

(quoting Branum v. Clark, 927 F.2d 698, 705 (2d Cir. 1991)); Gomez v. USAA Federal Savings

Bank, 171 F.3d 794, 796 (2d Cir. 1999) (per curiam) (A pro se litigant should be given one

opportunity to amend “unless the court can rule out any possibility, however unlikely it might be,

that an amended complaint would succeed in stating a claim.”).

       While plaintiff’s complaint lacks factual allegations that state a plausible claim to relief for

discrimination, hostile work environment, or retaliation, see Twombly, 550 U.S. at 570, he may

                                                 19
 
be able to correct these pleading defects. See Crisci-Balestra v. Civil Serv. Employees Ass'n, Inc.,

2008 WL 413812, at *6 (E.D.N.Y. Feb. 13, 2008). Therefore, the Court grants plaintiff one

opportunity to amend his complaint to state plausible claims of discrimination and retaliation

against defendant. Plaintiff shall file the amended complaint within thirty (30) days of the date of

this Memorandum and Order. Failure to do so will result in dismissal of this case with prejudice.

The amended complaint must be captioned as an “Amended Complaint” and must bear the same

docket number as this Memorandum and Order.

                                        III. CONCLUSION

       For the reasons set forth above, defendant’s motion to dismiss the complaint is granted in

its entirety, but plaintiff is granted leave to amend his complaint within thirty days of this

Memorandum and Order. Failure to do so will result in dismissal of this action with prejudice.

       The Clerk of the Court is directed to send a copy of this Order to the pro se plaintiff.

SO ORDERED.

Dated: March 25, 2019
Central Islip, New York
                                                     _____________/s/ (JMA)_____________
                                                     Joan M. Azrack
                                                     United States District Judge




                                                20
 
